Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 1 of 7 Page ID #:273



         CENTER FOR DISABILITY ACCESS
     1   Dennis Price, Esq., SBN 279082
     2   Ray Ballister, Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
     3   Sara Gunderson., SBN 302582
         Mail: PO Box 262490
     4   San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
     5   San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
     6   dennisp@potterhandy.com
     7   Attorney for Plaintiff
     8
     9
                              UNITED STATES DISTRICT COURT
    10                       CENTRAL DISTRICT OF CALIFORNIA
    11
    12   Samuel Love,                                 ) Case No. 5:18-cv-00208-FMO-KK
                                                      )
    13          Plaintiff,                            ) Plaintiff’s Response re: Settlement
                                                      )
    14    v.                                          )
                                                      )
    15   Manuel R. Cardenas;                          )
         Margarita Arriaga;
         and Does 1-10,                               )
    16                                                ) Honorable Judge Fernando M. Olguin
                 Defendant.                           )
    17                                                )
    18                                                )
                                                      )
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                                2
         Plaintiff’s Response re: Settlement        Case No. 5:18-cv-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 2 of 7 Page ID #:274




     1          Plaintiff Samuel Love moved for summary judgment in this matter
     2   and that motion was granted by the court on June 17, 2019. In granting
     3   the motion, the Court required a motion on relief from the Plaintiff. That
     4   motion was filed on June 28, 2019. No timely opposition was filed by any
     5   party and plaintiff filed a notice of non-opposition on July 15, 2019. On
     6   August 1, 2019, a document styled as an opposition was late filed by the
     7   defendant Cardenas, no opposition was received by Arriaga1. In his
     8   “opposition” Cardenas disclosed settlement discussions surrounding an
     9   unconsummated global settlement discussion, which lead to the court
    10   requiring this response. Sara Gunderson prepared a declaration
    11   surrounding the circumstances of the failed settlement submitted
    12   alongside this brief. (Exhibit A – Declaration of Gunderson with attached
    13   exhibits A1-A16)
    14
    15                I. NO SETTLEMENT WAS FINALIZED
    16          The parties reached a tentative settlement of $9,000 as part of the
    17   L.R. 7-3 discussion that lead to the filing of the summary judgment motion
    18   (“MSJ”). This settlement was understood to be “Global”, meaning as to all
    19   parties, and required payments by each entity. (Exhibit A1- “Global
    20   Settlement Term Sheet). This agreement was memorialized with Plaintiff
    21   and the Cardenas based on a prior understanding that Arriaga would
    22   contribute to settlement of the suit and was premised on that agreement.
    23   As the parties conferred separately regarding the MSJ, Arriaga did not sign
    24   the term sheet. Despite the prior representation of being $2,500 to settle
    25
    26   1
          Plaintiff conferred with Mr. Chandler, attorney for Arriaga in preparing
    27   the motion for relief under L.R. 7-3. He indicated he did not intend to
    28   oppose the motion provided the request was reasonable. Defendant
         Cardenas did not participate in the M&C efforts.


                                               2
         Plaintiff’s Response re: Settlement       Case No. 5:18-cv-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 3 of 7 Page ID #:275




     1   the matter and anticipating a discussion of further contribution from the
     2   tenant, defendant Arriaga did not ascent to this agreement and as a result
     3   the global settlement fell through and the motion for summary judgment
     4   was ultimately filed.
     5          It was understood by all parties that this settlement agreement was
     6   not effective due to lack of a meeting of the minds.2 (See: Docket 36 pg 6,
     7   ln 12-17. “…was unable to reach a settlement…”). This was not a result of
     8   bad behavior, bad faith, or lack of effort from the Plaintiff. Plaintiff
     9   attempted to resolve this matter for a fraction of the amount sought in his
    10   summary judgment motion, and agreed to multiple changes at the request
    11   of Cardenas to attempt to do so. (Exhibit A6-A7 – Agreeing to extended
    12   remediation periods). While after realizing the agreement would not be
    13   consummated, Cardenas wanted to settle the matter separately from
    14   Arriaga, Plaintiff never agreed to do so and is under no obligation to settle
    15   piecemeal, as was discussed in their first 7-3 meeting re plaintiff’s motion
    16   for summary judgment. Further, he is justified in not wanting to do so.
    17   There are numerous reasons for why a plaintiff would insist on a settlement
    18   being global, but the largest in an ADA case is simply a matter of remedy.
    19   The ADA allows for injunctive relief, and reaching an agreement on
    20   injunctive relief in which the operator of the facility is not a party, is simply
    21   not a resolution that gives confidence that a facility will be brought into, or
    22   remain in, compliance.
    23
    24
         2
          It is unclear how it could be effective without the signature of a party
    25
         bound by the agreement. The agreement explicitly anticipated payment
    26   of $2,500 by Arriaga. (Ex. A1 ¶ 2). The agreement plainly could not bind
    27   a party without their agreement. It is unclear how the court could even
    28   enforce this settlement agreement if it were inclined when a material
         term involves a party without agreement.


                                                2
         Plaintiff’s Response re: Settlement         Case No. 5:18-cv-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 4 of 7 Page ID #:276




     1          Plaintiff wanted to settle this matter, and this is evident by the
     2   attached declaration of Ms. Gunderson (Exhibit A): she made concerted
     3   efforts to try and consummate that global agreement prior to filing the MSJ.
     4   Ultimately, plaintiff is obligated to prosecute his case in absence of a
     5   resolution, and numerous courts in this District will require prosecution of
     6   a claim even in the presence of an agreement unless the matter is
     7   dismissed. Plaintiff and his counsel are well aware that the scheduling
     8   orders in this district are meant to be firm, even when relief is sought as a
     9   result of a failed settlement. No dismissal was possible in this case as the
    10   required parties did not agree to the tentative terms of the global
    11   settlement agreement, and thus plaintiff properly prosecuted his case.
    12          The Court seems to be under the impression that Plaintiff pulled the
    13   rug out from under the Defendants in this matter. However, the opposite is
    14   the case. Plaintiff agreed to a relatively low settlement amount as well as
    15   an extended remediation plan out of recognition of the financial status of
    16   the Defendants. Plaintiff relied in good faith on a representation from
    17   Arriaga’s counsel just three days earlier that she would contribute their
    18   portion of the agreement, but after reaching an agreement, she apparently
    19   reneged on the offer. Perhaps the $2,500 was offered but never expected
    20   to be accepted? Perhaps there was a change of heart? It is unclear. But
    21   Plaintiff was not obligated to settle out one party as a result, and no
    22   agreement was reached. As a result, Plaintiff’s counsel had to scramble to
    23   file a MSJ against the deadline.
    24
           A.       “Failure to Disclose” the Settlement
    25
                In the court’s order dated August 19, 2019, it was noted that
    26
         Plaintiff “failed” to disclose the existence of the settlement history in the
    27
         summary judgment motion. This fact wasn’t disclosed because disclosure
    28



                                               2
         Plaintiff’s Response re: Settlement       Case No. 5:18-cv-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 5 of 7 Page ID #:277




     1   would have been improper. Settlement history is protected from disclosure
     2   because of a public policy favoring confidentiality of this discussions.
     3   Phoenix Solution v. Wells Fargo Bank, 254 F.R.D. 568, 583 (N.D. Cal.
     4   2008). There is a well-established, “inherently confidential” character
     5   relating to settlement discussions that goes beyond admissibility, but
     6   extends to pretrial disclosure. Cook v. Yellow Freight 132 F.R.D. 548, 554.
     7   (E.D Cal.); Four in One, Inc. v. S.K. Foods, L.P. 2014 WL 4078232, fn 1;
     8   Kong v. Chorlian CV-18-2924-DMG (C.D. Cal.) (Ex B – Chorlian Order
     9   Striking and Sealing Report Containing Substantive Settlement
    10   Discussion)
    11          Put more succinctly, the evidence of a failed settlement agreement
    12   was not only not a “relevant fact”, as it did not pertain to any aspect of the
    13   legal dispute in the motion, but it would have been improper to include it.
    14   All parties involved believed this matter was not settled. Regardless of how
    15   much the Plaintiff and Mr. Cardenas wanted to have this matter resolved
    16   prior to filing the motion, Arriaga did not agree to execute the agreement,
    17   and no global settlement was reached.
    18
    19                    II. LIABILITY OF THE TENANT
    20          In the Court’s August 19, 2019 order, it makes reference to the
    21   Kohler decision in questioning if liability is properly assessed to defendant
    22   Arriaga. This case does not apply. “There is no dispute that both landlords
    23   and tenants have compliance obligations under the ADA.” Kohler v. Bed
    24   Bath & Beyond of California, LLC (2015, 9th Cir.) 780. F.3d 1260, 1265.
    25   Kohler goes further in explaining the logic of this provision, and explains
    26   the relationship between the lease arrangements of an entity. Id. Kohler
    27   stands for a limited proposition that when a violation occurs in an area in
    28   which control is exclusively under the purview of the landlord, the tenant is



                                               2
         Plaintiff’s Response re: Settlement        Case No. 5:18-cv-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 6 of 7 Page ID #:278




     1   not accountable. Id. at 1266. This is a fact intensive analysis that would
     2   require specific circumspect lease terms limiting the lessee’s leasehold to
     3   exclude the parking facilities. Here, absent any lease at all, we have to defer
     4   to the ADA’s obligation putting liability on the tenant and the landlord of
     5   the facility. Assuming Kohler on any violation in which a landlord could be
     6   liable would effectively eliminate the separate obligation to each entity
     7   encompassed in 28 U.S.C. § 12182.
     8          The record in this case supports liability against both Defendants. In
     9   the Arriaga’s Answer, they admit parking is a service offered to their
    10   customers. (Docket 14 - ¶12). Defendant Arriaga does not make any
    11   claims in their affirmative defenses that they were unable to comply or that
    12   they lacked a possessory interest, but in fact goes further and alleges that
    13   they DID offer compliant parking. (Docket 14 – Fourth Affirmative
    14   Defense). Defendant Arriaga did not claim indemnity3 against the
    15   landlord, nor did she make any claims about her lack of control of the
    16   premises that would give an inference to the existence of a lease that
    17   limited her control. Instead at every opportunity, it was admitted that they
    18   tenants controlled the area subject to this litigation.
    19          During discovery, and indeed in not opposing the motion for relief
    20   in which Plaintiff made clear that separate liability was sought against both
    21   Cardenas and Arriaga, Arriaga failed to produce a lease or make any
    22   argument demonstrating that she did not have a lease interest in the
    23   parking lot at the premises. Further, Arriaga had apparent affirmative
    24   control over the parking lot in that she was able to hire a CASp to inspect
    25   the entirety of the facility, including the parking lot, which identified
    26
         3
    27    While an indemnity provision would not absolve Arriaga from liability, it
    28   would at least put Plaintiff on notice of a potential lease that
         contemplated exclusive landlord control over the premises.


                                               2
         Plaintiff’s Response re: Settlement        Case No. 5:18-cv-00208-FMO-KK
Case 5:18-cv-00208-FMO-KK Document 41 Filed 08/19/19 Page 7 of 7 Page ID #:279




     1   numerous barriers. The only suggestion that Arriaga may not have liability
     2   as a result of the narrow Kohler decision appears to have come from the
     3   Court. There is no factual record that supports this suggestion, and there is
     4   plenty of facts that refute it. As a matter of law, all operators, owners,
     5   lessors and lessors share in the obligation to keep a property compliant
     6   with the ADA. The Defendants each separately failed in this obligation,
     7   and each separately violated the ADA giving rise to Unruh liability.
     8
     9                            III. CONCLUSION
    10          The Plaintiff proved his case against each defendant. Despite the
    11   best effort of the Plaintiff, who did nearly all of the leg work in trying to
    12   consummate the failed global settlement agreement, this matter was not
    13   resolved prior to the MSJ. Plaintiff’s motion and relief should be granted in
    14   its entirety.
    15
         Dated: August 19, 2019                CENTER FOR DISABILITY ACCESS
    16
    17                                             By:__/s/ Dennis Price__________
    18                                             Dennis Price
    19                                             Attorney for Plaintiff

    20
    21
    22
    23
    24
    25
    26
    27
    28



                                               2
         Plaintiff’s Response re: Settlement         Case No. 5:18-cv-00208-FMO-KK
